Citation Nr: 0122281
Decision Date: 09/10/01	Archive Date: 12/03/01

DOCKET NO. 00-23 856          DATE SEP 10, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to July 1969.

In a February 2000 rating decision, the RO denied service
connection for hypertension and determined that new and material
evidence had not been submitted to reopen a claim of entitlement to
service connection for diabetes mellitus and peripheral neuropathy.
The veteran timely appealed both issues to the Board of Veterans'
Appeals (Board).

During the pendency of the appeal, the veteran provided testimony
at an August 2000 hearing before an RO hearing officer, and at a
February 2001 hearing before the undersigned Member of the Board at
the RO. Transcripts of both hearings are of record. Evidence
received during the February 2001 Board hearing, accompanied by a
signed waiver of RO jurisdiction, was accepted by the Board, and
will be considered in connection with the current appeal. Also
during the February 2001 Board hearing, the veteran explicitly
withdrew the new and material evidence claim. Accordingly, the only
issue remaining on appeal is the claim for service connection for
hypertension.

FINDING OF FACT

The preponderance of the competent evidence indicates that the
veteran's hypertension had its onset during active service.

CONCLUSION OF LAW

The veteran's hypertension was incurred in service. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (2000).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records reveal that on entrance
examination, a blood pressure reading of 132/68 was recorded. On
discharge examination, a blood pressure reading of 142/98 was
recorded.

In a letter dated in October 1969 from the United States Marine
Corps, it was noted that the veteran was discharged in July 1969
after completing his obligated service.

In a letter dated in December 1969 from the Department of the Navy,
it was stated that the veteran did not meet physical standards for
retention by reason of elevated blood pressure levels above
standard and for being 32 pounds over the maximum weight.

Treatment records dated from February 1978 to November 1980 from
the Kaiser Group reveal that the veteran was noted to have elevated
blood pressure readings.

Treatment records dated from March 1989 to January 1990 were
received from University Hospital in Augusta, Georgia. The records
show that the veteran was diagnosed with hypertension.

In a VA report of hospitalization dated in January 1995, the
diagnoses included hypertension.

The veteran underwent VA hypertension examination in May 1997. He
then stated that he was diagnosed with hypertension in late 1969.
On examination, blood pressure readings of 144/90 and 134/86 were
recorded in the right arm and a blood pressure reading of 120/80
was recorded in the left arm. The impression included well-
controlled hypertension.

3 -

In a July 2000 letter, a VA physician stated that the veteran was
diagnosed with hypertension in 1969 and that the condition was
chronic. She emphasized that once the veteran was diagnosed with
hypertension, it was a lifelong diagnosis.

During the August 2000 hearing before an RO hearing officer, the
veteran testified that he was diagnosed with hypertension on
discharge examination in July of 1969 and that he was told at that
time to go see a doctor. He stated that since he has been diagnosed
with hypertension, he has been on continuous medication.

The veteran was afforded a VA hypertension examination in August
2000. He then reported that he was first diagnosed with
hypertension in 1969. On examination, the following blood pressure
readings were recorded: sitting, left arm was 143/82 and right arm
was 122/78; standing, left arm was 130/93 and the right arm was
128/73. The diagnosis was chronic hypertension controlled on
medications. The examiner commented that veteran had been seen on
multiple occasions for his hypertension. He stated that the records
only date back to approximately 1992 and show that the veteran's
hypertension has been fairly well controlled during that time. The
examiner concluded that given that the medical records went back as
far as 1992, it has been demonstrated that the veteran has had
chronic hypertension controlled on medication from 1992 to the
present time.

During the February 2001 hearing before the undersigned Member of
the Board, the veteran once again testified that he was initially
diagnosed with hypertension on discharge examination in July 1969.
He stated that he was currently receiving treatment for his
hypertension at the VA Medical Center (VAMC) in Augusta, Georgia.

Evidence submitted at the hearing with a waiver of initial RO
review included a January 2001 letter from a VA physician. The
physician stated that the veteran was currently a patient of his at
the Augusta VAMC. He stated that the veteran was being treated for
hypertension and that he has had the opportunity to review the
veteran's records, including the recent denial of the claim. He
noted that the veteran's case centered on the date of onset of
hypertension. He noted that in a July

- 4 -

1969 examination report, the veteran showed an elevated blood
pressure reading of 142/98; a physician signed this form. He noted
that the veteran tried to re-enlist into the armed forced, however,
was denied due to blood pressure readings above standards noted on
physical examination completed in October 1969. Although he was not
aware of the actual reading on this date, he could only assume that
it was significantly above normal standards as it prohibited the
veteran from re-enlisting into the service. The physician concluded
that it was his opinion, based on two separate physical
examinations, that the veteran has had hypertension at least dating
back to July of 1969.

II. Analysis

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by a veteran's active
service. 38 U.S.C.A. 1110; 38 C.F.R. 3.303. Service connection may
presumed, for certain chronic diseases, such as hypertension, which
develop to a compensable degree within a prescribed period after
discharge from service (one year for hypertension) even though
there is no evidence of such disease during the period of service.
This presumption is rebuttable by probative evidence to the
contrary. 38 U.S.C.A. 1110, 1112, 1113, 1137; 38 C.F.R. 3.307,
3.309.

The Board notes, initially, that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department of
Veterans Affairs with respect to the duty to assist, and supercedes
the decision of the United States Court of Appeals for Veterans
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)
(per curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. This change in
the law is applicable to all claims filed on or after the date of
enactment of the Veterans Claims Assistance Act of 2000, or filed
before the date of enactment and not yet final as of that date.

5 -

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart(a), 114 Stat. 2096 (2000). It is therefore necessary to
consider whether VA has fulfilled its duty to assist the claimant
in regard to the issue that is the subject of this appellate
decision.

In so doing, the Board must consider whether all development that
could reasonably be considered to be helpful to the claimant in
this appeal has been attempted and ascertain whether the
notification requirements as applied to the appellant have been in
compliance with the act. After a careful review of the record in
this case, the Board concludes that even though the RO did not have
the benefit of the explicit provisions of the Veterans Claims
Assistance Act of 2000 when it last considered the claim currently
before the Board for appellate review, VA's duties have been
fulfilled in regard to this matter.

First, VA has a duty to notify the appellant and his representative
of any information and evidence needed to substantiate and complete
his claim. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096-97 (2000)(to be codified as amended at 38
U.S.C. 5102 and 5103.) In a November 2000 statement of the case,
the veteran was informed of the laws and regulations governing his
claim and the evidence needed to grant his claim. The Board
therefore believes that VA complied with all notification
requirements in this case.

Second, VA has a duty to assist the claimant in obtaining evidence
necessary to substantiate the claim. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106- 475, 3(a), 114 Stat. 2096-97 (2000) (to
be codified as amended at 38 U.S.C. 5103(a)). In this regard, VA
and private treatment records have been obtained, the veteran was
afforded VA hypertension examinations, and the veteran provided
testimony at a hearing before and RO hearing officer and at a
hearing before the undersigned Member of the Board. There is no
indication in the record of any outstanding development or action
by VA that would be of assistance in reaching a determination in
regard to the claim which is the subject of this current appellate
decision.

6 -

In this case, the evidence of record reveals that the veteran is
currently diagnosed with hypertension. The evidence also shows that
the report of discharge examination in July 1969, reflects that the
veteran then had an elevated blood pressure reading (although no
specific diagnosis of hypertension was then recorded). Within a few
months following discharge from service, the veteran was prohibited
from re-enlisting in the service due to elevated blood pressure
readings (as noted in the December 1969 letter).

The record also contains several medical opinions addressing the
question of the date of onset of the veteran's hypertension. While
the August 2000 VA examiner dated the veteran's hypertension back
to 1992, two VA physicians have indicated that 1969 was the date of
onset of the veteran's hypertension. The physician who provided the
July 2000 statement did not explain the basis for her conclusion.
However, the January 2001 statement from the veteran's treating
physician at the Augusta VAMC specifically indicated that he had
had the opportunity to review the veteran's records, to include the
July 1969 report of medical examination revealing an elevated blood
pressure reading, and the letter indicating that the veteran was
not allowed to re-enlist due to blood pressure readings above
standards. Based upon his review of the record, and examinations of
the veteran, the physician opined that the veteran had hypertension
at least dating back to July 1969. The Board finds the January 2001
opinion more probative than the opinion of the August 2000 VA
examiner, who, interestingly, did not comment at all upon the
significance of either the July 1969 blood pressure reading or
letter concerning the veteran's attempt to re-enlist (suggesting
that the record may not have been thoroughly reviewed). See Hayes
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility
of the BVA to assess the credibility and weight to be given the
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471
(1993) (the probative value of medical evidence is based on the
physician's knowledge and skill in analyzing the data, and the
medical conclusion the physician reaches; as is true of any
evidence, the credibility and weight to be attached to medical
opinions are within the province of the Board).

- 7 -

Under these circumstances, the Board finds that the preponderance
of the competent evidence of record indicates that the veteran's
hypertension had its onset during active service. As such, the
criteria for a grant of service connection for hypertension are
met.

ORDER 

Service connection for hypertension is granted.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


8 -

